Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered July 26, 1999, convicting defendant, after a jury trial, of two counts of assault in the first degree, and sentencing him to concurrent terms of 12V2 to 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. The testimony of the victim and an eyewitness was corroborated by physical evidence and defendant’s incriminating statements.
Defendant’s claim that his trial counsel’s advice not to testify constituted ineffective assistance of counsel implicates strategic discussions between defendant and counsel that are dehors the record. Accordingly, this claim is unreviewable on direct appeal (see, People v Love, 57 NY2d 998). To the extent the present record permits review, we conclude that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714), including sound advice not to testify (see, People v Natal, 102 AD2d 496, 503, affd 66 NY2d 802).
The challenged portions of the prosecutor’s summation did *102not deprive defendant of a fair trial, since there was no pattern of egregious misconduct and the court’s curative actions were sufficient to prevent any prejudice (see, People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We perceive no basis for reduction of sentence. Concur— Wallach, J. P., Lerner, Rubin, Buckley and Friedman, JJ.